Title: To Thomas Jefferson from Stephen Thorn, 25 January 1805
From: Thorn, Stephen
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Albany January 25th. 1805.
                  
                  Some time last spring while the Legislature of this state were in session, I received a letter from a friend of mine (Genl Thomas a member of Congress,) informing he had mentioned me to you as a proper person to be appointed a Commissioner under the treaty with Spain—I shewed his letter to Judge Spencer, Chief Justice Lewis (now Gov) and Judge Tredwell who forwarded a letter recommendatory to you on the subject—As respects the first Application it was without my solicitation, yet must confess the appointment would not only be agreeable, but highly Acceptable, as I have some pecuniary business in Europe which Ultimately may call me to France—As to my qualifications other than having a knowledge of the French and a smattering of the Spanish Language, Messrs. Thomas, Lyon or Olin can inform,—   In Addressing you, being a stranger, it may not be improper to mention, that at present I hold a seat in the Senate of this State, and also on the Bench of Common pleas.—
                  I am respected Sir, your most Obedient, and most humbl Servt
                  
                     Stepn Thorn 
                     
                  
               